Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) EXECUTIVE SUMMARY P.2 ü Eucalyptus market pulp demand increased by 12%, or 1.3 million MT, in 2008 (2007: +14%, 1.4 million MT). Chemical market pulp demand declined by 1% in the same period. ü Consolidated pulp production reached 3.1 million MT. Veracel's production attained 1.1 million MT, 22% above its original nominal capacity. ü Pulp sales in 2008 totaled 2.9 million MT, down 6% on 2007. Sales volume reached 735,000 MT in the 4Q08, 8% higher than in the 3Q08. ü Annual net revenue stable at $1.9 billion. Adjusted EBITDA of $ 763 million (40% margin). ü The consolidated pulp cash production cost was $227/t in the 4Q08, down 21% ($60/t) in comparison to that of the 3Q08. Veracel's cash production cost was at $171/t. ü Net loss of $1,239 billion in 2008, or $12.0/ADR, mostly caused by the derivative losses. ü Marcos Grodetzky and Evandro Coura were appointed as the companys Chief Financial and Investor Relations Officer and Director of Control and Risk Management, respectively. ü A firm of specialists is assisting Aracruz in improving its Enterprise Risk Management and Control Self-Assessment models. Recent events ü After the elimination of 97% of the derivative exposure, occurred on Nov. 2008, Aracruz reached, last Jan. 19 th , an agreement with several banks to the restructuring of the resulting debt, with a nine-year repayment term. ü VCP concluded the negotiations to acquire Aracruzs voting capital from Arapar and Arainvest. VCP will own 84% of Aracruz's voting capital. GLOBAL PULP MARKET UPDATE P.4 PRODUCTION AND SALES P.5 INCOME STATEMENT 4Q08 P.6 DERIVATIVE TRANSACTIONS P.10 CORPORATE GOVERNANCE P.12 EBITDA ANALYSIS P.14 CAPITAL EXPENDITURE P.15 STOCK PERFORMANCE P.15 DIVIDENDS P.16 ADDITIONAL INFORMATION P.16 ECONOMIC & OPERATIONAL DATA P.28 Additional information: (55-11) 3301-4131 Marcos Grodetzky - CFO and IRO André Gonçalves - IR Manager Luiz Mauricio Garcia - IR Specialist Email: invest@aracruz.com.br Or visit our website at: www.aracruz.com.br/ir Aracruz  Summary ($ million, unless otherwise specified) 4Q08 3Q08 4Q07 4Q08 vs. 3 Q08 4Q08 vs. 4
